DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1594382 hereinafter Hoch.
With respect to claim 1 Hoch (see figures 2 and 4) discloses  a sound absorber for an engine of an aircraft, the sound absorber comprising:
A base body having a bottom plate (1), a wall (3f) enclosing the bottom plate and an opening enabling entry of air into the base body (5f); 
And a tongue (formed by 6f and 9f) having a fixed end connected to the wall and a free end.
Hoch discloses wherein a portion of the contrast of the tongue is porous (as taught by embodiment of figure 4). It would have been obvious to apply the porous to any portion of the tongue to provide the desired response. 
It would have been obvious to one of ordinary skill in the art to combine the porous teachings of embodiment of figure 4 to the embodiment of figure 2 in a manner which allowed for the porous tongue to interact with the flow in a dampening manner. 

With respect to claim 9 Hoch further discloses wherein the tongue has a central portion disposed between the fixed end and the free end (shown as the respective ends are separated), the tongue further having a longitudinal direction extending from the fixed end towards the free end, a width direction extending substantially perpendicularly to the longitudinal direction, and a transverse direction extending substantially perpendicularly to the longitudinal direction and substantially perpendicular to the width direction (see shape of tongue this is necessarily the case) the central portion having a first free edge and a second free edge opposite to the first free edge and extending in the longitudinal direction from the fixed end towards the free end (as the edges are not expressly disclosed as fixed and as their shape is taught to include such shapes as frustoconical it would have been obvious to one of ordinary skill the edges are free).
With respect to claim 10 Hoch (see again figures 2 and 4) further discloses wherein the  tongue divides a space of the base body into a partial space adjacent to the bottom plate and a partial space adjacent to the opening, the two partial spaced being connected to each other via a gap, the free end being disposed at a first distance from the wall in the transverse direction and at a second distance from the bottom plate in the longitudinal direction such that the first and a second distance determine a size of the gap.
With respect to claim 11 Hoch further discloses wherein the central portion is configured to extend at least partially straight along the width direction (see figure 2).

With respect to claims 13-15 Hoch further discloses a sound absorber assembly for an engine of an aircraft (column 1).
With respect to claims 16 and 17 Hoch  further discloses the provision for using a gas turbine engine in an aircraft, the use of the conventional members of such an engine would have been obvious to one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US20200143784) discloses an acoustic metamaterial; Chunren (US20190035373) discloses an acoustic metamaterial; Pongratz (US9303588) discloses a sound absorber; Sheng (US8960365) discloses an absorber; Chang (US20150047923) disclosed an absorber having a moving membrane with a perforation therein; McKnight (US8869933) discloses an acoustic barrier support structure; Mathur (US20050189165) discloses a method and apparatus for reducing acoustic noise; and Holmes (US4373608) discloses a tuned sound barrier. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837